      Case: 1:20-cv-04306 Document #: 1 Filed: 07/22/20 Page 1 of 19 PageID #:1




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS

BRIANA SIEGAL, individually and on behalf of
all others similarly situated,                               Case No. 1:20-cv-04306

               Plaintiff,

v.

GEICO CASUALTY COMPANY,                                      JURY TRIAL DEMANDED
GEICO INDEMNITY COMPANY, and
GEICO GENERAL INSURANCE COMPANY,

               Defendants.


                               CLASS ACTION COMPLAINT

       Plaintiff Briana Siegal (“Plaintiff”), by and through her attorneys and on behalf of herself

and all others similarly situated, hereby submits this Class Action Complaint against Defendants

GEICO Casualty Company, GEICO indemnity Company, and GEICO General Insurance

Company ( “GEICO” or “Defendants”), and alleges as follows:

                               PRELIMINARY STATEMENT

       1.      This case is filed to end GEICO’s practice of unfairly profiting from the global

COVID-19 pandemic. As of the date of this filing, the United States has confirmed well over 3

million coronavirus cases, and nearly 150,000 deaths. The State of Illinois alone has over

150,000 confirmed cases and more than 7,000 deaths. The numbers continue to rise.

       2.      Beginning in March 2020, states across the country, including Illinois, began to

enforce strict social distancing measures to slow the spread of COVID-19. This included closing

schools and businesses and instituting strict “stay-at-home” orders that prevented most

individuals from leaving their homes for extended periods of time.


                                                 1
      Case: 1:20-cv-04306 Document #: 1 Filed: 07/22/20 Page 2 of 19 PageID #:2




       3.      While many companies, industries, and individuals have suffered as a result of the

COVID-19 pandemic, auto insurers like GEICO have scored a windfall. Not surprisingly, as a

result of state-wide social distancing and stay-at-home measures, there has been a dramatic

reduction in driving, and an attendant reduction in driving-related accidents. As a result of this

decrease in driving and accidents, the premiums charged by auto insurance companies during the

COVID-19 pandemic, including GEICO, are unconscionably excessive. One published report

calculates, very conservatively, that at least a 30% average refund of paid premiums would be

required to make up for the excess amounts paid by consumers for just the period between mid-

March and the end of April.

       4.      Despite full knowledge of these facts, GEICO has continued to charge and collect

excessive premiums, and has failed to issue adequate refunds. The company’s “GEICO

Giveback” program is woefully inadequate to compensate for the excessive premiums that

customers have paid as a result of COVID-19. The program applies a 15% discount on new and

renewal auto insurance policies only. It does not apply to the premiums that the customer has

already paid or will continue to pay on policies already existing at the start of the COVID-19

pandemic. And even with respect to new and renewal policies, the 15% credit falls well short of

what has been conservatively estimated as an adequate return of premiums.

       5.      To remedy Defendants' unlawful conduct, Plaintiff brings this class action

alleging violations of Illinois state law. Plaintiff seeks disgorgement of the ill-gotten gains

obtained by GEICO to the detriment of its customers, all available damages, punitive damages,

declaratory and injunctive relief, and all other available relief.




                                                   2
      Case: 1:20-cv-04306 Document #: 1 Filed: 07/22/20 Page 3 of 19 PageID #:3




                                 JURISDICTION AND VENUE

          6.   This Court has jurisdiction under 28 U.S.C. § 1332(d) because this is a class

action in which the amount in controversy is over $5,000,000 exclusive of interest and costs, and

at least one member of the class is a citizen of a State different from Defendants.

          7.   Venue is proper in the United States District Court for the Northern District of

Illinois under 28 U.S.C. § 1391 because Defendants reside in this district, and because a

substantial part of the events or omissions giving rise to the claims occurred in this district.

                                             PARTIES

          8.   Defendants GEICO Casualty Company, GEICO Indemnity Company, and

GEICO General Insurance Company are Maryland corporations with their principal place of

business in Chevy Chase, Maryland. Defendants sell personal automobile insurance in states

around the country, including Illinois. GEICO issued personal auto, motorcycle, and/or RV

insurance policies to Plaintiff and the members of the putative class during the relevant time

period.

          9.   Plaintiff is an adult resident of Chicago, Illinois. Plaintiff has held two personal

auto insurance policies purchased from GEICO during the time period relevant to this lawsuit.

As described in more detail herein, as a result of the global COVID-19 pandemic and

corresponding drop in automobile use and traffic, the premiums paid by Plaintiff for these

policies were unconscionably excessive. Despite this, GEICO failed to issue full refunds.




                                                   3
      Case: 1:20-cv-04306 Document #: 1 Filed: 07/22/20 Page 4 of 19 PageID #:4




                 FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

A.      The Global COVID-19 Pandemic and State-Mandated Social Distancing Measures

        10.     In late December 2019, a cluster of cases of pneumonia was reported in Wuhan,

China. A novel coronavirus was identified, which became known as SARS-CoV-2. The virus

causes a disease called COVID-19. By mid-January, cases of COVID-19 were confirmed in the

United States, and the virus quickly spread.

        11.     By mid-March, there were thousands of confirmed cases of COVID-19 across the

United States and well over 100 in the State of Illinois alone.

        12.     Like many states around the country, Illinois responded to the worsening COVID-

19 crisis with a series of measures designed to increase, and often mandate, social distancing in

order to slow the spread of the virus.

        13.     On March 9, 2020, Governor J. B. Pritzker issued a disaster proclamation,

declaring all counties in the State of Illinois a disaster area. Thereafter, the state rolled out a

variety of social distancing measures that included, for example, the closing of schools, bars,

restaurants, and casinos, and cancellation of all gatherings of 50 or more people.

        14.     On March 21, Governor Pritzker instituted a statewide stay-at-home order. With

some exceptions, the order mandated that all individuals living within the State of Illinois were

to stay at home or at their place of residence and were allowed to leave only for essential

activities or other specified reasons. 1 The order mandated that: “[a]ll travel, including, but not




1
 See COVID-19 Executive Order No. 8 § 1(1) (Mar. 20, 2020),
https://www2.illinois.gov/Pages/Executive-Orders/ExecutiveOrder2020-10.aspx.
                                              4
      Case: 1:20-cv-04306 Document #: 1 Filed: 07/22/20 Page 5 of 19 PageID #:5




limited to, travel by automobile, motorcycle, scooter, bicycle, train, plane, or public transit,

except Essential Travel and Essential Activities as defined herein, is prohibited.” 2

       15.     The stay-at-home order was scheduled to remain in place until April 7, 2020.

However, due to the increasing severity of the COVID-19 crisis, Governor Pritzker extended the

order until April 30, 2020, and again to May 29, 2020. Just as in the original stay-at-home order,

the Governor ordered that “[a]ll travel, including, but not limited to, travel by automobile,

motorcycle, scooter, bicycle, train, plane, or public transit, except Essential Travel and Essential

Activities as defined herein, is prohibited.” 3

       16.     On May 5, 2020, Governor Pritzker unveiled “Restore Illinois,” a plan to slowly

reopen the state in five phases. But progress has been slow, and the state is still far from

achieving full reopening and economic recovery. Indeed, even under the current stage—Phase 4

“Revitalization”—businesses in all industries are instructed to permit employees to work from

home when it is possible to do so.

B.     GEICO Has Obtained a Windfall Due to the Dramatic Decrease in Automobile Use
       and Traffic Caused by COVID-19

       17.     Although businesses across the United States have almost uniformly suffered as a

result of COVID-19, state-wide stay-at-home orders, and other social distancing measures, the

auto insurance industry has benefited. In fact, auto insurance—a $250 billion industry—stands to

secure a windfall from COVID-19. The reason is simple. As one recent report put it: “With

shelter-in-place restrictions and business closings, most people stopped driving or reduced their




2
 Id. § 1(4).
3
 See COVID-19 Executive Order No. 30 § 2(4) (Apr. 30, 2020),
https://www2.illinois.gov/Pages/Executive-Orders/ExecutiveOrder2020-32.aspx.
                                              5
      Case: 1:20-cv-04306 Document #: 1 Filed: 07/22/20 Page 6 of 19 PageID #:6




driving dramatically. With fewer cars on the road, there were dramatically fewer accidents.

Fewer motor vehicle accidents mean fewer auto insurance claims.” 4

       18.     Beginning in mid-March of 2020, the number of miles driven by individuals has

dropped dramatically because of COVID-19. This includes the State of Illinois. Through the use

of cell phone location data, it has been reported that vehicle miles traveled in Illinois dropped

significantly from their January 2020 average in March and April of 2020: 5

                       Date Range                           Decrease in Miles Traveled
                    March 15 - March 21                                -42%
                    March 22 - March 28                                -67%
                     March 29 - April 4                                -67%
                     April 5 - April 11                                -67%
                     April 12 - April 18                               -68%
                     April 19 - April 25                               -64%

Upon information and belief, decreases in pre-COVID miles traveled continued in May, June,

and July 2020, and will continue for the foreseeable future. 6

       19.     Automobile accidents have also decreased. For example, the Illinois State Police

reported that between April 1, 2020 and April 26, 2020 alone, statewide car crash rates dropped

by more than half when compared to 2019 rates. 7 Although GEICO does not report crash




4
  See Center for Economic Justice & Consumer Federation of America, Personal Auto Insurance
Premium Relief in the COVID-19 Era at 5 (May 7, 2020) (“CEJ/CFA Report”),
https://consumerfed.org/wp-content/uploads/2020/05/Auto-Insurance-Refunds-COVID-19-
Update-Report-5-7-20.pdf.
5
  See id. at 6-8.
6
  See id. at 2.
7
  Mary Wisniewski, With fewer people on the roads, crashes are down — but some drivers see
lack of traffic as excuse to speed, Chicago Tribune, May 1, 2020,
https://www.chicagotribune.com/coronavirus/ct-coronavirus-speeding-up-crashes-down-
20200501-vgr3yinpibh3xkmc45dmvxycwa-story.html.
                                                 6
      Case: 1:20-cv-04306 Document #: 1 Filed: 07/22/20 Page 7 of 19 PageID #:7




statistics to the State of Illinois, a submission to Ohio regulators estimated a decline in claims

frequency between 25% and 50%. 8

       20.     As a result of this dramatic decrease in driving and auto accidents, the rates set—

and thus the premiums charged—by auto insurance companies during the COVID-19 pandemic,

including GEICO, are unconscionably excessive. Auto insurance rates, including those set by

GEICO, are intended to cover the claims and expenses that they expect to occur in the future,

extrapolated from historical data. Thus, as explained in the recent joint report by the Center for

Economic Justice and the Consumer Federation of America:

       Because of COVID-19 restrictions, the assumptions about future claims underlying
       insurers’ rates in effect on March 1 became radically incorrect overnight. When roads
       emptied, the frequency of motor vehicle accidents and insurance claims dropped
       dramatically and immediately. The assumptions in insurers’ rates covering time-frames
       from mid-March forward about future frequency of claims became significantly wrong
       when the roads emptied because of Stay-At-Home orders and business closures starting
       in mid-March. The then-current rates became excessive not just for new policyholders
       going forward, but also for existing policyholders whose premium was based on now-
       overstated expectation about insurance claims. 9

       21.     The excessive premiums collected by GEICO during the COVID-19 pandemic

have led to a substantial windfall in profits. It has been reported that for the first quarter of 2020

alone, GEICO generated a pretax underwriting gain of $984 million. 10 This was an increase of

27.8% from result for the same period in 2019.




8
  Geico’s claim frequency falling even faster than Q1 data shows, S&P Global (May 4, 2020),
https://www.spglobal.com/marketintelligence/en/news-insights/latest-news-headlines/geico-s-
claims-frequency-falling-even-faster-than-q1-data-shows-58431662.
9
  CEJ/CFA Report, supra, at 4.
10
   Geico’s claim frequency falling even faster than Q1 data shows, S&P Global (May 4, 2020),
https://www.spglobal.com/marketintelligence/en/news-insights/latest-news-headlines/geico-s-
claims-frequency-falling-even-faster-than-q1-data-shows-58431662.
                                                  7
        Case: 1:20-cv-04306 Document #: 1 Filed: 07/22/20 Page 8 of 19 PageID #:8




C.       GEICO Has Failed to Refund Excessive Premiums to Plaintiff and Other
         Policyholders in Illinois

         22.    According to conservative calculations by the Center for Economic Justice and

the Consumer Federation of America based on motor vehicle accident data, at least a 30%

minimum average premium refund to consumers would be required to correct the unfair windfall

to auto insurance companies, including GEICO, just for the time period from mid-March through

the end of April 2020. 11

         23.    At all relevant times, GEICO has been aware of the excessive premiums that it

has charged to and collected from policyholders in Illinois as a result of the COVID-19 crisis.

GEICO has likewise been aware of its excessive profits. Despite this, GEICO has failed to

adequately return these profits to its customers.

         24.    In spring 2020, GEICO announced the “GEICO Giveback.” Under the program,

GEICO will give customers a 15% credit on their personal auto insurance premiums, but only if

they are new customers, or existing customers who renew their policy during the applicable time

period. Specifically, the credit is given for six-month policies renewed or newly purchased

between April 8, 2020 and October 8, 2020 and twelve-month policies renewed or newly

purchased between April 8, 2020 and October 7, 2021.

         25.    GEICO’s credit program is inadequate to compensate for the excessive premiums

that its customers have paid as a result of COVID-19. For existing customers who renew their

policies, the credit does not apply at all to excessive premiums that the customer paid on their

previous policies. And even with respect to new and renewal policies, the 15% credit is nowhere




11
     CEJ/CFA Report, supra, at 12-13.

                                                    8
      Case: 1:20-cv-04306 Document #: 1 Filed: 07/22/20 Page 9 of 19 PageID #:9




near the minimum 30% average refund benchmark that has been conservatively estimated as an

adequate refund of premiums.

       26.     With full knowledge that its refund program was inadequate, GEICO has falsely

claimed to its customers that it is in fact providing substantial and full relief. For example, on its

website, GEICO falsely claims that “shelter in place laws have reduced driving, and we are

passing these savings on to our auto, motorcycle, and RV customers.” 12 GEICO does not

disclose that its program does not, in fact, fully pass the company’s saving on to its customers,

and GEICO does not disclose the amount of its excessive profits.

       27.     Not surprisingly, GEICO’s credit program has been met with immediate criticism.

On April 13, 2020, the Consumer Federation of America gave GEICO’s program a “D-” grade. 13

The CEJ/CFA report explains that GEICO’s program “fails to match the relief to the relevant

premium and policy,” “doesn’t provide relief for current policyholders,” “fails to credit

consumers for the current premium that has become excessive,” and is “wrongly attempting to

take credit for future – and in most cases distant future – rate reductions as if it were actually

providing relief today to current policyholders.” 14

       28.     In late 2019, Plaintiff purchased a renewal auto insurance policy from GEICO for

the period beginning on December 1, 2019 and ending on June 1, 2020. Plaintiff paid $945.57 in

premiums for that policy. Plaintiff again renewed for the period beginning on June 1, 2020 and



12
   FAQs About The Geico Giveback, https://www.geico.com/about/coronavirus/giveback/ (last
visited July 21, 2020).
13
   Report Card to Date on the $6.5 Billion+ Promised To Auto Insurance Customers as People
Drive Less Due To COVID-19, Consumer Federation of America (April 4, 2020),
https://consumerfed.org/press_release/report-card-to-date-on-the-6-5-billion-promised-to-auto-
insurance-customers-as-people-drive-less-due-to-covid-19/.
14
   CEJ/CFA Report, supra, at 16.

                                                   9
    Case: 1:20-cv-04306 Document #: 1 Filed: 07/22/20 Page 10 of 19 PageID #:10




ending on December 1, 2020. Premiums were $900.66. With a “GEICO Giveback credit” of

$135.10, Plaintiff paid $765.56 in premiums for that policy. Plaintiff’s declarations page also

reflects several other non-COVID discounts. Upon information and belief, Plaintiff never

received these discounts.

       29.     Both policies described above were in effect during the time period during which

most of the United States, including Illinois, was significantly impacted by the global COVID-19

pandemic and during which stay-at-home orders, along with other measures and conditions,

caused a widespread and dramatic decrease in automobile use and traffic. Despite this, GEICO

only gave Plaintiff an inadequate 15% credit on her most recent renewal policy and no refund or

credit for Plaintiff’s previous policy.

       30.     Upon information and belief, thousands of other policyholders in Illinois have

been injured by GEICO’s policy and practice of charging and failing to refund excessive auto

insurance premiums to policyholders due to the COVID-19 pandemic.

                               CLASS ACTION ALLEGATIONS

       31.     Pursuant to Fed. R. Civ. P. 23(a) and 23(b), Plaintiff brings this action

individually and on behalf of all similarly situated individuals.

       32.     The proposed class is defined as follows: All Illinois residents who purchased

personal automobile, motorcycle, or RV insurance from GEICO covering any portion of the time

period from March 21, 2020 to the present.

       33.     The members of the class are so numerous that joinder of all members is

impracticable. While the precise number of class members has not been determined at this time,

upon information and belief, there are thousands of individuals in the class. The identities of the

class members can be determined from GEICO’s records.

                                                  10
    Case: 1:20-cv-04306 Document #: 1 Filed: 07/22/20 Page 11 of 19 PageID #:11




       34.     There are questions of law and fact common to the class that predominate over

questions solely affecting individual members.

       35.     The common questions of law and fact include, but are not limited to:

               a. Whether GEICO has a common policy or practice of charging and failing to
                  fully refund excessive auto insurance premiums to policyholders due to the
                  COVID-19 pandemic;

               b. Whether GEICO’s insurance rates and premiums were excessive;

               c. Whether GEICO violated the covenant of fair dealing and good faith;

               d. Whether the payment of full premiums by Plaintiff and the members of the
                  putative class is excused by frustration of purpose;

               e. Whether GEICO was unjustly enriched as a result of its charging and failure
                  to fully refund excessive auto insurance premiums;

               f. Whether GEICO’s charging and failure to fully refund excessive auto
                  insurance premiums offends public policy;

               g. Whether GEICO’s charging and failure to fully refund excessive auto
                  insurance premiums is immoral, unethical, oppressive, or unscrupulous;

               h. Whether GEICO has violated the ICFA through its charging and failure to
                  fully refund excessive auto insurance premiums; and

               i. the proper measure and calculation of damages.

       36.     The questions of law and fact listed above will yield common answers for

Plaintiff and the class as to whether GEICO is liable for the alleged legal violations.

       37.     Plaintiff’s claims are typical of those of the members of the class. Plaintiff, like

other class members, was subject to the unlawful practices described herein.

       38.     Plaintiff will fairly and adequately protect the interests of the class and has

retained counsel experienced in complex class action litigation.




                                                  11
    Case: 1:20-cv-04306 Document #: 1 Filed: 07/22/20 Page 12 of 19 PageID #:12




       39.      Class treatment is appropriate under Fed. R. Civ. P. 23(b)(2) because GEICO has

acted on grounds that apply generally to the class, so that final injunctive relief or corresponding

declaratory relief is appropriate with respect to the class.

       40.      This action is properly maintainable as a class action under Fed. R. Civ. P.

23(b)(3) because questions of law or fact predominate over any questions affecting individual

class members. A class action is superior to other methods in order to ensure a fair and efficient

adjudication of this controversy because, in the context of similar litigation, individual plaintiffs

often lack the financial resources to vigorously prosecute separate lawsuits in federal court

against large corporate defendants. Class litigation is also superior because it will preclude the

need for unduly duplicative litigation resulting in inconsistent judgments pertaining to GEICO’s

policies and practices. There will be no difficulties in managing this action.

       41.      In the alternative, class treatment is appropriate under Fed. R. Civ. P. 23(c)(4)

because this is a case in which class adjudication of particular issues would serve the interests of

judicial economy.

                                      CAUSES OF ACTION

                                          COUNT I
       Breach of Contract - Violation of the Covenant of Fair Dealing and Good Faith
                      (On Behalf of Plaintiff and the Putative Class)

       42.      Plaintiff restates and incorporates by reference the above paragraphs as if fully set

forth herein.

       43.      Under Illinois law, a covenant of fair dealing and good faith is implied into every

contract. A party is not permitted to engage in opportunistic advantage-taking, or lack of

cooperation depriving the other contracting party of their reasonable expectations.



                                                   12
    Case: 1:20-cv-04306 Document #: 1 Filed: 07/22/20 Page 13 of 19 PageID #:13




       44.      Plaintiff and the members of the putative class purchased insurance contracts

from GEICO. GEICO’s conduct as described herein constitutes opportunistic advantage-taking

and lack of cooperation and is a violation of the covenant of fair dealing and good faith.

       45.      Plaintiff and the members of the putative class have been injured as a direct and

proximate result of GEICO’s unlawful conduct.

                                           COUNT II
                                       Unjust Enrichment
                          (On Behalf of Plaintiff and the Putative Class)

       46.      Plaintiff restates and incorporates by reference the above paragraphs as if fully set

forth herein.

       47.      As a result of GEICO’s charging and failure to fully refund excessive auto

insurance premiums as described herein, GEICO has unjustly retained a benefit to the detriment

of Plaintiff and the members of the putative class.

       48.      GEICO’s retention of this benefit violates the fundamental principles of justice,

equity, and good conscience.

       49.      Plaintiff and the members of the putative class have been injured as a direct and

proximate result of GEICO’s unlawful conduct.

                                           COUNT III
                                     Frustration of Purpose
                          (On Behalf of Plaintiff and the Putative Class)

       50.      Plaintiff restates and incorporates by reference the above paragraphs as if fully set

forth herein.

       51.      At the time Plaintiff and the members of the putative class purchased auto

insurance policies from GEICO, the full effects of the global COVID-19 pandemic were not

reasonably foreseeable.

                                                  13
    Case: 1:20-cv-04306 Document #: 1 Filed: 07/22/20 Page 14 of 19 PageID #:14




       52.      As a result of the global COVID-19 pandemic, the value of performance on the

policies between Plaintiff and the members of the putative class—i.e., the payment of full

premiums—has been totally or nearly totally destroyed by the frustrating event.

       53.      Plaintiff and the members of the putative class seek a declaration that full

payment of premiums is no longer required, and that any excessive premiums paid to date must

be disgorged by GEICO.


                                        COUNT IV
         Illinois Consumer Fraud and Deceptive Business Practices Act – Unfairness
                       (On Behalf of Plaintiff and the Putative Class)

       54.      Plaintiff restates and incorporates by reference the above paragraphs as if fully set

forth herein.

       55.      The Illinois Consumer Fraud and Deceptive Business Practices Act (“ICFA”)

makes unlawful:

       Unfair methods of competition and unfair or deceptive acts or practices, including but not
       limited to the use or employment of any deception, fraud, false pretense, false promise,
       misrepresentation or the concealment, suppression or omission of any material fact, with
       intent that others rely upon the concealment, suppression or omission of such material
       fact, or the use or employment of any practice described in Section 2 of the “Uniform
       Deceptive Trade Practices Act”, approved August 5, 1965,1 in the conduct of any trade
       or commerce are hereby declared unlawful whether any person has in fact been misled,
       deceived or damaged thereby.
815 ILCS 505/2.
       56.      GEICO’s conduct, as described herein, violates the ICFA because it (1) offends

public policy; (2) is immoral, unethical, oppressive, or unscrupulous; and (3) causes substantial

injury to consumers.

       57.      GEICO’s conduct offends public policy and is immoral, unethical, oppressive, or

unscrupulous because, at least, GEICO’s practices are intended to use, and in fact use, the global

                                                  14
    Case: 1:20-cv-04306 Document #: 1 Filed: 07/22/20 Page 15 of 19 PageID #:15




COVID-19 pandemic as a means to obtain an unfair economic windfall at the expense of

consumers and through unfair competition; GEICO has charged, has continued to charge, and

has failed to fully refund unconscionably excessive premiums with full knowledge of the amount

and extent of their excess; GEICO falsely claims to its customers that it is providing substantial

and full relief through its refund program and does not disclose that its refund program does not,

in fact, provide full relief; GEICO does not disclose the amount of its excessive profits to its

customers; GEICO makes its premium refund program contingent on customers renewing their

insurance policies; GEICO’s conduct violates professional standards for rate-setting; and GEICO

and its customers occupy unequal bargaining positions.

       58.     The injury caused by GEICO’s charging and failure to fully refund excessive auto

insurance premiums is substantial in light of very conservative calculations that a 30% minimum

average premium refund to would be required to correct the unfair windfall just for the time

period from mid-March through the end of April 2020.

       59.     Plaintiff and the members of the putative class have been injured as a direct and

proximate result of GEICO’s deceptive conduct in violation of ICFA.

       60.     Through its deceptive practices, GEICO has improperly obtained and continues to

improperly obtain and retain money from Plaintiff and the members of the putative class.

       61.     Plaintiff therefore requests that this Court grant the relief enumerated below.

Otherwise, Plaintiff and the members of the putative class may be irreparably harmed and/or

denied an effective and complete remedy.




                                                  15
     Case: 1:20-cv-04306 Document #: 1 Filed: 07/22/20 Page 16 of 19 PageID #:16




                                        COUNT V
     Illinois Consumer Fraud and Deceptive Business Practices Act – Deception
                   (On Behalf of Plaintiff and the Putative Class)

        62.     Plaintiff restates and incorporates by reference the above paragraphs as if fully

set forth herein.

        63.     The Illinois Consumer Fraud and Deceptive Business Practices Act (“ICFA”)

makes unlawful:

        Unfair methods of competition and unfair or deceptive acts or practices, including but not
        limited to the use or employment of any deception, fraud, false pretense, false promise,
        misrepresentation or the concealment, suppression or omission of any material fact, with
        intent that others rely upon the concealment, suppression or omission of such material
        fact, or the use or employment of any practice described in Section 2 of the “Uniform
        Deceptive Trade Practices Act”, approved August 5, 1965,1 in the conduct of any trade
        or commerce are hereby declared unlawful whether any person has in fact been misled,
        deceived or damaged thereby.
815 ILCS 505/2.
        64.     GEICO’s conduct, as described herein, violates the ICFA. With full knowledge

that its COVID-19 refund program is grossly inadequate, GEICO falsely claims to its customers

that it is providing substantial and full relief. GEICO does not disclose that its refund program

does not, in fact, provide full relief, and GEICO does not disclose the amount of its excessive

profits to its customers. Nor does GEICO disclose that its premiums are not based on an accurate

assessment of risk.

        65.     GEICO intended for Plaintiff and the members of the putative class to rely on

GEICO’s misrepresentations and omissions of material facts by remaining customers of GEICO,

renewing existing insurance policies from Defendant, and buying new insurance policies from

GEICO.

        66.     Plaintiff and the members of the putative class have been injured as a direct and

proximate result of GEICO’s deceptive conduct in violation of ICFA.
                                              16
    Case: 1:20-cv-04306 Document #: 1 Filed: 07/22/20 Page 17 of 19 PageID #:17




        67.     Through its deceptive practices, GEICO has improperly obtained and continues to

improperly obtain and retain money from Plaintiff and the members of the putative class.

        68.     Plaintiff requests that this Court grant the relief enumerated below. Otherwise,

Plaintiff and the members of the putative class may be irreparably harmed and/or denied an

effective and complete remedy.

                                      PRAYER FOR RELIEF
        WHEREFORE, Plaintiff, individually and on behalf of the members of the putative
class, prays for relief as follows:
        A.      Certification of this action as a class action pursuant to Fed. R. Civ. P. 23;

        B.      The appointment of Plaintiff as class representative and her counsel as class
                counsel;

        C.      A declaration that the practices complained of herein are unlawful and violate the
                laws of Illinois alleged herein;

        D.      An injunction against Defendants from engaging in the unlawful practices
                complained of herein;

        E.      Awarding Plaintiff and the members of the putative class their damages in an
                amount to be determined at trial, including compensatory damages, consequential
                damages, treble damages, punitive damages, and any other damages provided
                under relevant laws;

        F.      Disgorgement of, restitution of, and/or imposing a constructive trust upon, the ill-
                gotten gains derived by Defendants from their unjust enrichment;

        G.      An order awarding Plaintiff and the class attorneys’ fees, costs, and expert costs;

        H.      An order awarding Plaintiff and the members of the putative class pre-judgment
                and post-judgment interest, as allowed by law; and

        I.      Such further relief as may be appropriate.

                                  DEMAND FOR JURY TRIAL

Plaintiff demands a trial by jury on all issues so triable.



                                                    17
    Case: 1:20-cv-04306 Document #: 1 Filed: 07/22/20 Page 18 of 19 PageID #:18




Dated: July 22, 2020                  Respectfully Submitted,


                                      By: /s/ Ryan F. Stephan

                                      Ryan F. Stephan
                                      James B. Zouras
                                      Teresa M. Becvar
                                      STEPHAN ZOURAS, LLP
                                      100 N. Riverside Plaza, Suite 2150
                                      Chicago, IL 60606
                                      (312) 233-1550
                                      (312) 233-1560 f
                                      rstephan@stephanzouras.com
                                      jzouras@stephanzouras.com
                                      tbecvar@stephanzouras.com

                                      Matthew H. Morgan, MN Bar No. 0304657*
                                      Robert L. Schug, MN Bar No. 0387013*
                                      Charles A. Delbridge, MN Bar No. 386639*
                                      NICHOLS KASTER, PLLP
                                      4600 IDS Center
                                      80 South Eighth Street
                                      Minneapolis, MN 55402
                                      Tel: (612) 256-3200
                                      Fax: (612) 215-6870
                                      morgan@nka.com
                                      schug@nka.com
                                      cdelbridge@nka.com
                                      (*pro hac vice application forthcoming)

                                      Attorneys for Plaintiff and the Putative Class




                                         18
    Case: 1:20-cv-04306 Document #: 1 Filed: 07/22/20 Page 19 of 19 PageID #:19




                                 CERTIFICATE OF SERVICE
       I, the attorney, hereby certify that on July 22, 2020, I filed the attached with the Clerk of

the Court using the Court’s electronic filing system, which will send such filing to all attorneys

of record.

                                                               /s/ Ryan F. Stephan




                                                  19
